      Case 2:19-cv-10916-ODW-PLA Document 25 Filed 02/18/21 Page 1 of 1 Page ID #:102

                                                                                                         JS-6
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL
   No.            2:19-cv-10916-ODW (PLAx)                                  Date   February 18, 2021
   Title          Kristine Frankel v. Kohls Corporation



   Present: The Honorable        Otis D. Wright, II, United States District Judge
                Sheila English                              Not reported                           N/A
                 Deputy Clerk                       Court Reporter / Recorder                    Tape No.
            Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                      Not present                                             Not present
   Proceedings:                                 In Chambers

         Pursuant to the parties’ stipulation (ECF No. 24) and FRCP 41(a)(1):

         IT IS HEREBY ORDERED that:

         1.     The entire action and all claims asserted therein are hereby DISMISSED WITH
                PREJUDICE;

         2.     Each party shall bear its own fees and costs; and

         3.     All dates and deadlines in this action are VACATED and taken off calendar.

         The Clerk of the Court shall close this case.

         IT IS SO ORDERED.

                                                                                       :    00
                                                     Initials of Preparer   SE




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                   Page 1 of 1
